Per Curiam.
Defendant was convicted, on a plea of guilty, of statutory rape, MCLA 750.520; MSA 28.788, and was sentenced to life imprisonment.
On appeal, the defendant contends that the acceptance of his plea was constitutionally infirm *607because the court did not specifically ask him if he wished to waive important constitutional rights or inform the defendant that a guilty plea waives these rights.
Each of the rights treated in People v Jaworski, 387 Mich 21 (1972), was affirmatively explained to the defendant, in the presence of his counsel. In each statement of constitutional rights, the court asked, "do you understand that?”, and the defendant answered, "Yes”. When the court asked, "knowing what your rights are * * * do you wish to enter a plea?”, and the defendant answered, "Yes”.
Jaworski requires only thát waiver of the enumerated rights cannot be presumed when the record is silent as to whether the defendant was made aware of these rights. Here, defendant was clearly and carefully informed of his constitutional rights and indicated an awareness of them by his affirmative and unequivocal answers. This is all that was required. People v Washington, 43 Mich App 551 (1972). The defendant knowingly waived his constitutional (Jaworski) rights.
Affirmed.